Title: To Benjamin Franklin from Mercy-Argenteau, with Franklin’s Note for a Reply, 22 December 1783
From: Mercy-Argenteau, Florimond-Claude-Charles, comte de,Franklin, Benjamin
To: Franklin, Benjamin


          
            à Paris le 22. Décembre 1783.
          
          L’Ambassadeur de l’Empereur ayant été chargé par sa Cour de recourir à la complaisance de Monsieur Franklin relativement à l’Envoi des deux Lettres ci-jointes à l’adresse de MMrs. le Baron de Beelen et le Professeur Märter, il a l’honneur de Le prier de vouloir bien les faire passer à leur destination par la premiere occasion qui se présentera, L’Ambassadeur se flatte que Monsieur Franklin voudra bien déférer à cette demande, il Lui en aura une

obligation personnelle, et aura l’honneur d’aller lui-même Lui en faire ses remercimens./.
         
          Endorsed: Put this in French polite.— Mr Franklin will with Pleasure forward the Letters for Mess. Beelen & Marter, by a Packet Boat that sails from Havre the 29th. Inst. Mr F. begs leave to request M. l’Ambassadeur to permit this Pacquet for Dr Ingenhause, to go by his next Courier
        